Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of January 15,
2019, between Helios and Matheson Analytics Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively the
“Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “Securities Act”), the Company desires to issue and sell
to each Purchaser, and each Purchaser, severally and not jointly, desires to
purchase from the Company, securities of the Company as more fully described in
this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:

 

“Acquiring Person” shall have the meaning ascribed to such term in Section 4.5.

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

 

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities, in each
case, have been satisfied or waived, but in no event later than the first (1st)
Trading Day following the date hereof.

 



1

 

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Common Units” means each Common Unit consisting of (a) one Share, (b) a Series
C Warrant to purchase one (1) Series C Warrant Share, (c) a Series D Warrant to
purchase one (1) Series D Warrant Shares and (d) a Series E Warrant to purchase
one (1) Series E Warrant Shares.

 

“Common Unit Purchase Price” equals $0.0163 per each Common Unit, subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

 

“Common Unit Subscription Amount” means, as to each Purchaser, the aggregate
amount to be paid for the Common Units hereunder as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Common Unit Subscription Amount,” in United States dollars and in immediately
available funds.

 

“Company Counsel” means Greenberg Traurig, LLP, with offices located at 1840
Century Park East, Suite 1900, Los Angeles, CA 90067.

 

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

 

“Disclosure Time” means, (i) if this Agreement is signed on any day that is not
a Trading Day or after 9:00 a.m. (New York City time) and before midnight (New
York City time) on any Trading Day, no later than 9:01 a.m. (New York City time)
on the Trading Day immediately following the date hereof, unless otherwise
instructed to an earlier time by the Placement Agent (ii) if this Agreement is
signed between midnight (New York City time) and 9:00 a.m. (New York City time)
on any Trading Day, no later than 9:01 a.m. (New York City time) on the date
hereof, unless otherwise instructed to an earlier time by the Placement Agent.

 

“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(s).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 



2

 

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, consultants, officers or directors of the Company pursuant to any
stock or option plan duly adopted for such purpose, by a majority of the
non-employee members of the Board of Directors or a majority of the members of a
committee of non-employee directors established for such purpose for services
rendered to the Company, (b) securities upon the exercise or exchange of or
conversion of any Securities issued hereunder and/or other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise price, exchange price
or conversion price of such securities (other than in connection with stock
splits or combinations) or to extend the term of such securities, and (c)
securities issued pursuant to acquisitions or strategic transactions approved by
a majority of the disinterested directors of the Company, provided that such
securities are issued as “restricted securities” (as defined in Rule 144) and
carry no registration rights that require or permit the filing of any
registration statement in connection therewith during the prohibition period in
Section 4.12(a) herein, and provided that any such issuance shall only be to a
Person (or to the equityholders of a Person) which is, itself or through its
subsidiaries, an operating company or an owner of an asset in a business
synergistic with the business of the Company and shall provide to the Company
additional benefits in addition to the investment of funds, but shall not
include a transaction in which the Company is issuing securities to an entity
whose primary business is investing in securities.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(aa).

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(p).

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(n).

 

“Per Share Purchase Price” equals $0.0163, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 



3

 

 

“Placement Agent” means H.C. Wainwright & Co., LLC.

 

“Pre-Funded Units” means each Pre-Funded Unit consisting of (a) one Pre-Funded
Warrant to initially purchase one Pre-Funded Warrant Share, (b) a Series C
Warrant to purchase one (1) Series C Warrant Share, (c) a Series D Warrant to
purchase one (1) Series D Warrant Shares and (d) a Series E Warrant to purchase
one (1) Series E Warrant Shares.

 

“Pre-Funded Unit Purchase Price” equals $0.0153 per each Pre-Funded Unit,
subject to adjustment for reverse and forward stock splits, stock dividends,
stock combinations and other similar transactions of the Common Stock that occur
after the date of this Agreement.

 

“Pre-Funded Unit Subscription Amount” means, as to each Purchaser, the aggregate
amount to be paid for the Pre-Funded Units purchased hereunder as specified
below such Purchaser’s name on the signature page of this Agreement and next to
the heading “Pre-Funded Unit Subscription Amount,” in United States dollars and
in immediately available funds.

 

“Pre-Funded Warrants” means, collectively, the Pre-Funded Common Stock purchase
warrants delivered to the Purchasers at the Closing in accordance with Section
2.2(a) hereof, which Pre-Funded Warrants shall be exercisable immediately and
shall expire when exercised in full, in the form of Exhibit B attached hereto.

 

“Pre-Funded Warrant Shares” means the Shares issuable upon exercise of the
Pre-Funded Warrants.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Prospectus” means the final base prospectus filed for the Registration
Statement.

 

“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to each Purchaser at the Closing.

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.8.

 

“Registration Statement” means the effective registration statement with
Commission file No. 333-226024 which registers the sale of the Shares, the
Warrants and the Warrant Shares.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 



4

 

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities” means the Units, Shares, the Warrants and the Warrant Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Series C Warrants” means, collectively, the Series C Common Stock Purchase
Warrants delivered to the Purchasers at the Closing in accordance with Section
2.2(a) hereof, which Warrants shall be exercisable commencing six (6) months
following the issuance date and have a term of exercise equal to five (5) years,
in the form of Exhibit A-1 attached hereto.

 

“Series C Warrant Shares” means the shares of Common Stock issuable upon
exercise of the Series C Warrants.

 

“Series D Warrants” means, collectively, the Series D Common Stock Purchase
Warrants delivered to the Purchasers at the Closing in accordance with Section
2.2(a) hereof, which Warrants shall be exercisable commencing six (6) months
following the issuance date and have a term of exercise equal to one (1) year,
in the form of Exhibit A-2 attached hereto.

 

“Series D Warrant Shares” means the shares of Common Stock issuable upon
exercise of the Series D Warrants.

 

“Series E Warrants” means, collectively, the Series E Common Stock Purchase
Warrants delivered to the Purchasers at the Closing in accordance with Section
2.2(a) hereof, which Warrants shall be exercisable commencing six (6) months
following the issuance date and have a term of exercise equal to one (1) year,
in the form of Exhibit A-3 attached hereto.

 

“Series E Warrant Shares” means the shares of Common Stock issuable upon
exercise of the Series E Warrants.

 

“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include locating and/or
borrowing shares of Common Stock). 

 



5

 

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Shares and Warrants purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.

 

“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a), and shall, where applicable, also include any direct or indirect
subsidiary of the Company formed or acquired after the date hereof.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange (or any successors to any of the
foregoing).

 

“Transaction Documents” means this Agreement, the Warrants, all exhibits and
schedules thereto and hereto and any other documents or agreements executed in
connection with the transactions contemplated hereunder.

 

“Transfer Agent” means Computershare, the current transfer agent of the Company,
with a mailing address of 350 Indiana Street, Suite 750, Golden, Colorado 80401,
and any successor transfer agent of the Company.

 

“Units” means, collectively, the Common Units and the Pre-Funded Units.

 

“Warrants” means, collectively, Series C Warrants, Series D Warrants, Series E
Warrants and the Pre-Funded Warrants.

 

“Warrant Shares” means, collectively, the Series C Warrants Shares, the Series D
Warrant Shares, the Series E Warrant Shares and the Pre-Funded Warrant Shares
issuable upon exercise of the Warrants.

 

ARTICLE II.
PURCHASE AND SALE

 

2.1 Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, the Company agrees to sell, and the Purchasers, severally and
not jointly, agree to purchase, up to an aggregate of $5,433,333.34 million of
Common Units as determined pursuant to Section 2.2(a); provided, however, that,
solely to the extent a Purchaser determines that such Purchaser (together with
such Purchaser’s Affiliates, and any Person acting as a group together with such
Purchaser or any of such Purchaser’s Affiliates) would beneficially own in
excess of the Beneficial Ownership Limitation, in lieu of purchasing Common
Units, such Purchaser may elect to purchase Pre-Funded Units at the Pre-Funded
Unit Purchase Price in lieu of Common Units. Each Purchaser’s Subscription
Amount as set forth on the signature page hereto executed by such Purchaser
shall be made available for “Delivery Versus Payment” settlement with the
Company or its designees. The Company shall deliver to each Purchaser its
respective Shares and Warrants as determined pursuant to Section 2.2(a), and the
Company and each Purchaser shall deliver the other items set forth in Section
2.2 deliverable at the Closing. Upon satisfaction of the covenants and
conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at the
offices of the Placement Agent or such other location as the parties shall
mutually agree. Unless otherwise directed by the Placement Agent, settlement of
the Shares shall occur via “Delivery Versus Payment” (“DVP”) (i.e., on the
Closing Date, the Company shall issue the Shares registered in the Purchasers’
names and addresses and released by the Transfer Agent directly to the
account(s) at the Placement Agent identified by each Purchaser; upon receipt of
such Shares, the Placement Agent shall promptly electronically deliver such
Shares to the applicable Purchaser, and payment therefor shall be made by the
Placement Agent (or its clearing firm) by wire transfer to the Company). The
“Beneficial Ownership Limitation” shall be 9.99% of the number of Common Stock
outstanding immediately after giving effect to the issuance of the Securities on
the Closing Date. The Company covenants that, if the Purchaser delivers a Notice
of Exercise (as defined in the Pre-Funded Warrant) no later than 12:00 p.m. (New
York City time) on the Closing Date to exercise any Pre-Funded Warrants between
the date hereof and the Closing Date, the Company shall deliver Pre-Funded
Warrant Shares to the Purchaser on the Closing Date in connection with such
Notice of Exercise.

 



6

 

 

2.2 Deliveries.

 

(a)   On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:

 

(i) this Agreement duly executed by the Company;

 

(ii) a legal opinion of Company Counsel, in a form reasonably acceptable to the
Placement Agent and Purchasers;

 

(iii) the Company shall have provided each Purchaser with the Company’s wire
instructions, on Company letterhead and executed by the Chief Executive Officer
or Chief Financial Officer;

 

(iv) subject to the last sentence of Section 2.1, a copy of the irrevocable
instructions to the Transfer Agent instructing the Transfer Agent to deliver on
an expedited basis via The Depository Trust Company Deposit or Withdrawal at
Custodian system (“DWAC”) Shares equal to such Purchaser’s Subscription Amount
divided by the Per Share Purchase Price, registered in the name of such
Purchaser;

 

(v) for each Purchaser of Pre-Funded Units, a Pre-Funded Warrant registered in
the name of such Purchaser to purchase up to such number of shares of Common
Stock equal to such Purchaser’s Pre-Funded Unit Subscription Amount divided by
the Pre-Funded Unit Purchase Price, with an exercise price equal to $0.001,
subject to adjustment therein;

 

(vi) such number of Series C Warrants registered in the name of such Purchaser
to purchase up to a number of shares of Common Stock equal to 100% of such
Purchaser’s Shares and Pre-Funded Warrant Shares initially underlying the
Pre-Funded Warrants, with an exercise price equal to $0.0163, subject to
adjustment therein;

 



7

 

 

(vii) such number of Series D Warrants registered in the name of such Purchaser
to purchase up to a number of shares of Common Stock equal to 100% of such
Purchaser’s Shares and Pre-Funded Warrant Shares initially underlying the
Pre-Funded Warrants, with an exercise price equal to $0.0163, subject to
adjustment therein;

 

(viii) such number of Series E Warrants registered in the name of such Purchaser
to purchase up to a number of shares of Common Stock equal to 100% of such
Purchaser’s Shares and Pre-Funded Warrant Shares initially underlying the
Pre-Funded Warrants, with an exercise price equal to $1.00, subject to
adjustment therein; and

 

(ix) the Prospectus and Prospectus Supplement (which may be delivered in
accordance with Rule 172 under the Securities Act).

 

(b) On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following:

 

(i) this Agreement duly executed by such Purchaser; and

 

(ii) such Purchaser’s Subscription Amount, which shall be made available for
“Delivery Versus Payment” settlement with the Company or its designees.

 

2.3 Closing Conditions.

 

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

 

(i) the accuracy in all material respects (or, to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) when made and on the Closing Date of the representations and
warranties of the Purchasers contained herein (unless as of a specific date
therein in which case they shall be accurate as of such date);

 

(ii) all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and

 

(iii) the delivery by each Purchaser of the items set forth in Section 2.2(b) of
this Agreement.

 



8

 

 

(b) The respective obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:

 

(i) the accuracy in all material respects (or, to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) when made and on the Closing Date of the representations and
warranties of the Company contained herein (unless as of a specific date therein
in which case they shall be accurate as of such date);

 

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 

(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;

 

(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and

 

(v) from the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the Commission or the Company’s principal Trading
Market, and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Closing.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. Except as set forth in the
SEC Reports and the Disclosure Schedules, which Disclosure Schedules shall be
deemed a part hereof and shall qualify any representation or otherwise made
herein to the extent of the disclosure contained in the corresponding section of
the Disclosure Schedules, the Company hereby makes the following representations
and warranties to each Purchaser:

 

(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth on Schedule 3.1(a). The Company owns, directly or indirectly, the
capital stock or other equity interests of each Subsidiary that it owns free and
clear of any Liens, and all of the issued and outstanding shares of capital
stock of each Subsidiary are validly issued and are fully paid, non-assessable
and free of preemptive and similar rights to subscribe for or purchase
securities. If the Company has no subsidiaries, all other references to the
Subsidiaries or any of them in the Transaction Documents shall be disregarded.

 



9

 

 

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, or condition (financial or otherwise) of the
Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

(d) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment,
anti-dilution or similar adjustments, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing a Company or Subsidiary debt or otherwise) or
other understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound or
affected, or (iii) subject to the Required Approvals, conflict with or result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.

 



10

 

 

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.4 of this Agreement, (ii)
the filing with the Commission of the Prospectus Supplement, (iii)
application(s) to each applicable Trading Market for the listing of the Shares
and Warrant Shares for trading thereon in the time and manner required thereby,
and (iv) such filings as are required to be made under applicable state
securities laws (collectively, the “Required Approvals”).

 

(f) Issuance of the Securities; Registration. The Shares are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company. The Warrants are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will constitute valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their terms, except as may be
limited by bankruptcy, insolvency, reorganization, fraudulent transfer,
fraudulent conveyance, moratorium or other laws now or hereafter in effect
relating to or affecting enforcement of creditors’ rights generally and by
general principles of equity (including without limitation concepts of
materiality, reasonableness, good faith and fair dealing), regardless of whether
such enforcement is considered in a proceeding at law or in equity. The Warrant
Shares are duly authorized and, when issued in accordance with the terms of the
Warrants, will be validly issued, fully paid and nonassessable, free and clear
of all Liens imposed by the Company. The Company has reserved from its duly
authorized capital stock the maximum number of shares of Common Stock issuable
pursuant to this Agreement and the Warrants. The Company has prepared and filed
the Registration Statement in conformity with the requirements of the Securities
Act, which became effective on July 5, 2018 (the “Effective Date”), including
the Prospectus, and such amendments and supplements thereto as may have been
required to the date of this Agreement. The Company was at the time of the
filing of the Registration Statement eligible to use Form S-3. The Company is
eligible to use Form S-3 under the Securities Act and the transaction
contemplated by the Transaction Documents meets the transaction requirements as
set forth in General Instruction I.B.1 of Form S-3. The Registration Statement
is effective under the Securities Act and no stop order preventing or suspending
the effectiveness of the Registration Statement or suspending or preventing the
use of the Prospectus has been issued by the Commission and no proceedings for
that purpose have been instituted or, to the knowledge of the Company, are
threatened by the Commission. The Company, if required by the rules and
regulations of the Commission, shall file the Prospectus Supplement with the
Commission pursuant to Rule 424(b). At the time the Registration Statement and
any amendments thereto became effective, at the date of this Agreement and at
the Closing Date, the Registration Statement and any amendments thereto
conformed and will conform in all material respects to the requirements of the
Securities Act and did not and will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading; and the Prospectus
and any amendments or supplements thereto, at the time the Prospectus or any
amendment or supplement thereto was issued and at the Closing Date, conformed
and will conform in all material respects to the requirements of the Securities
Act and did not and will not contain an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 



11

 

 

(g) Capitalization. The capitalization of the Company is as set forth on
Schedule 3.1(g), which Schedule 3.1(g) shall also include the number of shares
of Common Stock owned beneficially, and of record, by Affiliates of the Company
as of the date hereof. The Company has not issued any capital stock since its
most recently filed periodic report under the Exchange Act, other than pursuant
to the exercise of employee stock options under the Company’s stock option
plans, the issuance of shares of Common Stock to employees pursuant to the
Company’s employee stock purchase plans and pursuant to the conversion and/or
exercise of Common Stock Equivalents outstanding as of the date of the most
recently filed periodic report under the Exchange Act. Except as set forth on
Schedule 3.1(g), no Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the purchase
and sale of the Securities, and except as set forth on Schedule 3.1(g), there
are no outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock or the
capital stock of any Subsidiary, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents or capital
stock of any Subsidiary. Except as set forth on Schedule 3.1(g), the issuance
and sale of the Securities will not obligate the Company or any Subsidiary to
issue shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities. Except as set forth on Schedule 3.1(g), there are no outstanding
securities or instruments of the Company or any Subsidiary that contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to redeem a security of the Company or such Subsidiary. The Company
does not have any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement. All of the outstanding shares of
capital stock of the Company are duly authorized, validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities.
Except for approval by the Trading Market, no further approval or authorization
of any stockholder, the Board of Directors or others is required for the
issuance and sale of the Securities. Except as described in the SEC Reports,
there are no stockholders agreements, voting agreements or other similar
agreements with respect to the Company’s capital stock to which the Company is a
party or, to the knowledge of the Company, between or among any of the Company’s
stockholders.

 



12

 

 

(h) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, together with the Prospectus and
the Prospectus Supplement, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
Company has never been an issuer subject to Rule 144(i) under the Securities
Act. The financial statements of the Company included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

(i) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as set forth in the SEC Reports or in Schedule 3.1(i), (i) there has been
no event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans. The Company does not have
pending before the Commission any request for confidential treatment of
information. Except for the issuance of the Securities contemplated by this
Agreement or as set forth on Schedule 3.1(i), no event, liability, fact,
circumstance, occurrence or development has occurred or exists or is reasonably
expected to occur or exist with respect to the Company or its Subsidiaries or
their respective businesses, properties, operations, assets or financial
condition that would be required to be disclosed by the Company under applicable
securities laws at the time this representation is made or deemed made that has
not been publicly disclosed at least 1 Trading Day prior to the date that this
representation is made.

 



13

 

 

(j) Litigation. Except as set forth on Schedule 3(j), there is no action, suit,
inquiry, notice of violation, proceeding or investigation pending or, to the
knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Except as set forth on Schedule 3(j), neither the Company nor
any Subsidiary, nor any director or officer thereof, is or has been the subject
of any Action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty. There has not
been, and to the knowledge of the Company, there is not pending or contemplated,
any investigation by the Commission involving the Company or any current or
former director or officer of the Company that would be required to be disclosed
under applicable securities laws and which has not been publicly announced. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.

 

(k) Labor Relations. Except as set forth on Schedule 3.1(k), no labor dispute
exists or, to the knowledge of the Company, is imminent with respect to any of
the employees of the Company, which could reasonably be expected to result in a
Material Adverse Effect. None of the Company’s or its Subsidiaries’ employees is
a member of a union that relates to such employee’s relationship with the
Company or such Subsidiary, and neither the Company nor any of its Subsidiaries
is a party to a collective bargaining agreement. To the knowledge of the
Company, no executive officer of the Company or any Subsidiary, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters. To the knowledge of the
Company, the Company and its Subsidiaries are in compliance with all U.S.
federal, state, local and foreign laws and regulations relating to employment
and employment practices, terms and conditions of employment and wages and
hours, except where the failure to be in compliance could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 



14

 

 

(l) Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.

 

(m) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with all federal, state, local and foreign laws relating to pollution or
protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”); (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where in each clause (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

(n) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 



15

 

 

(o) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for (i) Liens as do not materially affect the value of such property and
do not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries, (ii) Liens for the payment of
federal, state or other taxes, for which appropriate reserves have been made
therefor in accordance with GAAP and, the payment of which is neither delinquent
nor subject to penalties, and (iii) Liens set forth on Schedule 3.1(o). Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance.

 

(p) Intellectual Property. The Company and the Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights and similar rights necessary or required for
use in connection with their respective businesses as described in the SEC
Reports and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). None of, and neither the
Company nor any Subsidiary has received a notice (written or otherwise) that any
of, the Intellectual Property Rights has expired, terminated or been abandoned,
or is expected to expire or terminate or be abandoned, within two (2) years from
the date of this Agreement. Neither the Company nor any Subsidiary has received,
since the date of the latest audited financial statements included within the
SEC Reports, a written notice of a claim or otherwise has any knowledge that the
Intellectual Property Rights violate or infringe upon the rights of any Person,
except as could not have or reasonably be expected to not have a Material
Adverse Effect. To the knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights except as set forth in the complaint
filed by MoviePass Inc. against Sinemia Inc. for patent infringement in a case
filed on February 23, 2018 in the United States District Court, Central District
of California (Case no. 2:18-cv-01517-SJO-PLA). The Company and its Subsidiaries
have taken reasonable security measures to protect the secrecy, confidentiality
and value of all of their intellectual properties, except where failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Company has no knowledge of any facts that would
preclude it from having valid license rights or clear title to the Intellectual
Property Rights. The Company has no knowledge that it lacks or will be unable to
obtain any rights or licenses to use all Intellectual Property Rights that are
necessary to conduct its business.

 

(q) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Subscription Amount.
Neither the Company nor any Subsidiary has been advised that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business without a significant increase in cost.

 



16

 

 

(r) Transactions With Affiliates and Employees. Except as set forth on Schedule
3.1(r), none of the officers or directors of the Company or any Subsidiary and,
to the knowledge of the Company, none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.

 

(s) Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of the Closing Date in all
material respects. Except as set forth in the SEC Reports, the Company and the
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that: (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company and the Subsidiaries have established
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e)) for the Company and the Subsidiaries and designed such disclosure
controls and procedures to provide reasonable assurances that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms. The Company’s
certifying officers have evaluated the effectiveness of the disclosure controls
and procedures of the Company and the Subsidiaries as of the end of the period
covered by the most recently filed periodic report under the Exchange Act (such
date, the “Evaluation Date”). The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date,
except as disclosed in the SEC Reports, there have been no changes in the
internal control over financial reporting (as such term is defined in the
Exchange Act) of the Company and its Subsidiaries that have materially affected,
or is reasonably likely to materially affect, the internal control over
financial reporting of the Company and its Subsidiaries.

 



17

 

 

(t) Certain Fees. Except as set forth in the Prospectus Supplement, no brokerage
or finder’s fees or commissions are or will be payable by the Company or any
Subsidiary to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents. The Purchasers shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by the Transaction
Documents.

 

(u)   Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(v) Registration Rights. Except as disclosed in the SEC Reports, no Person has
any right to cause the Company or any Subsidiary to effect the registration
under the Securities Act of any securities of the Company or any Subsidiary.

 

(w) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. Except as set forth in the SEC
Reports, the Company has not, in the 12 months preceding the date hereof,
received notice from any Trading Market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market. The Common Stock is
currently eligible for electronic transfer through the Depository Trust Company
or another established clearing corporation and the Company is current in
payment of the fees to the Depository Trust Company (or such other established
clearing corporation) in connection with such electronic transfer.

 

(x) Application of Takeover Protections. The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities.

 



18

 

 

(y) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the Prospectus Supplement. The Company understands and
confirms that the Purchasers will rely on the foregoing representation in
effecting transactions in securities of the Company. All of the disclosure
furnished by or on behalf of the Company to the Purchasers regarding the Company
and its Subsidiaries, their respective businesses and the transactions
contemplated hereby, including the Disclosure Schedules to this Agreement, is
true and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. The press releases disseminated by
the Company during the twelve months preceding the date of this Agreement taken
as a whole do not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made and when made, not misleading. The Company acknowledges and agrees
that no Purchaser makes or has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 3.2 hereof.

 

(z) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, except as set forth on
Schedule 3.1(z), neither the Company, nor any of its Affiliates, nor any Person
acting on its or their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would cause this offering of the Securities to be integrated
with prior offerings by the Company for purposes of any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.

 

(aa) Indebtedness. Schedule 3.1(aa) sets forth as of the date hereof all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments. For the purposes of
this Agreement, “Indebtedness” means (x) any liabilities for borrowed money or
amounts owed in excess of $50,000 (other than trade accounts payable incurred in
the ordinary course of business), (y) all guaranties, endorsements and other
contingent obligations in respect of indebtedness of others, whether or not the
same are or should be reflected in the Company’s consolidated balance sheet (or
the notes thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; and (z) the present value of any lease payments in excess of $50,000
due under leases required to be capitalized in accordance with GAAP. Neither the
Company nor any Subsidiary is in default with respect to any Indebtedness.

 

(bb) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

 



19

 

 

(cc) Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor to
the knowledge of the Company or any Subsidiary, any agent or other person acting
on behalf of the Company or any Subsidiary, has (i) directly or indirectly, used
any funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law, or (iv) violated in any material respect
any provision of FCPA.

 

(dd) Accountants. The Company’s independent registered public accounting firm is
Rosenberg Rich Baker Berman, P.A. To the knowledge and belief of the Company,
such accounting firm (i) is a registered public accounting firm as required by
the Exchange Act and (ii) shall express its opinion with respect to the
financial statements to be included in the Company’s Annual Report for the
fiscal year ended December 31, 2018.

 

(ee) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 



20

 

 

(ff) Acknowledgment Regarding Purchaser’s Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 3.2(e) and 4.14 hereof), it is understood and acknowledged by the
Company that: (i) none of the Purchasers has been asked by the Company to agree,
nor has any Purchaser agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Securities for any specified term; (ii)
past or future open market or other transactions by any Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) any Purchaser, and counter-parties in “derivative” transactions to which
any such Purchaser is a party, directly or indirectly, presently may have a
“short” position in the Common Stock, and (iv) each Purchaser shall not be
deemed to have any affiliation with or control over any arm’s length
counter-party in any “derivative” transaction. The Company further understands
and acknowledges that (y) one or more Purchasers may engage in hedging
activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Warrant Shares deliverable with respect to Securities are being determined,
and (z) such hedging activities (if any) could reduce the value of the existing
stockholders’ equity interests in the Company at and after the time that the
hedging activities are being conducted.  The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.

 

(gg) Regulation M Compliance.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.

 

(hh) Stock Option Plans. The Company has not granted any stock options under its
stock option plan.

 

(ii) Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company’s knowledge, any director, officer, agent, employee or
affiliate of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).

 

(jj) U.S. Real Property Holding Corporation. The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Purchaser’s request.

 

(kk) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
or Affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the “BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or Affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent or more of the total equity of a bank or any entity that is subject to
the BHCA and to regulation by the Federal Reserve. Neither the Company nor any
of its Subsidiaries or Affiliates exercises a controlling influence over the
management or policies of a bank or any entity that is subject to the BHCA and
to regulation by the Federal Reserve.

 



21

 

 

(ll) Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no Action or Proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any Subsidiary with respect to the Money Laundering Laws is pending or, to
the knowledge of the Company or any Subsidiary, threatened.

 

3.2 Representations and Warranties of the Purchasers. Each Purchaser, for itself
and for no other Purchaser, hereby represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows (unless as of a specific
date therein, in which case they shall be accurate as of such date):

 

(a) Organization; Authority. Such Purchaser is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Purchaser. Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b) Understandings or Arrangements. Such Purchaser is acquiring the Securities
as principal for its own account and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Securities (this representation and warranty not limiting
such Purchaser’s right to sell the Securities pursuant to the Registration
Statement or otherwise in compliance with applicable federal and state
securities laws). Such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business.

 



22

 

 

(c) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it exercises any
Warrants, it will be either: (i) an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act.

 

(d) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

 

(e) Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the SEC Reports and has been afforded, (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.  Such Purchaser acknowledges
and agrees that neither the Placement Agent nor any Affiliate of the Placement
Agent has provided such Purchaser with any information or advice with respect to
the Securities nor is such information or advice necessary or desired.  Neither
the Placement Agent nor any Affiliate has made or makes any representation as to
the Company or the quality of the Securities and the Placement Agent and any
Affiliate may have acquired non-public information with respect to the Company
which such Purchaser agrees need not be provided to it.  In connection with the
issuance of the Securities to such Purchaser, neither the Placement Agent nor
any of its Affiliates has acted as a financial advisor or fiduciary to such
Purchaser.

 

(f) Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, such Purchaser has not, nor has any Person
acting on behalf of or pursuant to any understanding with such Purchaser,
directly or indirectly executed any purchases or sales, including Short
Sales, of the securities of the Company during the period commencing as of the
time that such Purchaser first received a term sheet (written or oral) from the
Company or any other Person representing the Company setting forth the material
terms of the transactions contemplated hereunder and ending immediately prior to
the execution hereof. Notwithstanding the foregoing, in the case of a Purchaser
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of such Purchaser’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of such Purchaser’s assets, the representation
set forth above shall only apply with respect to the portion of assets managed
by the portfolio manager that made the investment decision to purchase the
Securities covered by this Agreement. Other than to other Persons party to this
Agreement or to such Purchaser’s representatives, including, without limitation,
its officers, directors, partners, legal and other advisors, employees, agents
and Affiliates, such Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for the
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to locating or borrowing
shares in order to effect Short Sales or similar transactions in the future.

 



23

 

 

The Company acknowledges and agrees that the representations contained in this
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transactions contemplated hereby.
Notwithstanding the foregoing, for the avoidance of doubt, nothing contained
herein shall constitute a representation or warranty, or preclude any actions,
with respect to locating or borrowing shares in order to effect Short Sales or
similar transactions in the future.

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1 Warrant Shares. If all or any portion of a Warrant is exercised at a time
when there is an effective registration statement to cover the issuance or
resale of the Warrant Shares or if the Warrant is exercised via cashless
exercise, the Warrant Shares issued pursuant to any such exercise shall be
issued free of all legends. If at any time following the date hereof the
Registration Statement (or any subsequent registration statement registering the
sale or resale of the Warrant Shares) is not effective or is not otherwise
available for the sale or resale of the Warrant Shares, the Company shall
immediately notify the holders of the Warrants in writing that such registration
statement is not then effective and thereafter shall promptly notify such
holders when the registration statement is effective again and available for the
sale or resale of the Warrant Shares (it being understood and agreed that the
foregoing shall not (1) limit the ability of the Company to issue, or any
Purchaser to sell, any of the Warrant Shares in compliance with applicable
federal and state securities laws or (2) obligate the Company to register the
Warrant Shares for resale on any registration statement). The Company shall use
best efforts to keep the Registration Statement registering the issuance of the
Warrant Shares effective during the term of the Warrants.

 

4.2 Furnishing of Information. Until the earlier of the time that (i) no
Purchaser owns Securities and (ii) the Warrants have expired or are otherwise no
longer outstanding, the Company covenants to use commercially reasonable efforts
to timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to the Exchange Act even if the Company is not then
subject to the reporting requirements of the Exchange Act.

 



24

 

 

4.3 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities for purposes of the rules and regulations of any Trading Market such
that it would require shareholder approval prior to the closing of such other
transaction unless shareholder approval is obtained before the closing of such
subsequent transaction.

 

4.4 Securities Laws Disclosure; Publicity. The Company shall (a) by the
Disclosure Time, issue a press release disclosing the material terms of the
transactions contemplated hereby, and (b) file a Current Report on Form 8-K,
including the Transaction Documents as exhibits thereto, with the Commission
within the time required by the Exchange Act. From and after the issuance of
such press release, the Company represents to the Purchasers that it shall have
publicly disclosed all material, non-public information delivered to any of the
Purchasers by the Company or any of its Subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents. In addition, effective upon the
issuance of such press release, the Company acknowledges and agrees that any and
all confidentiality or similar obligations under any agreement, whether written
or oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, agents, employees or Affiliates on the one hand, and any of
the Purchasers or any of their Affiliates on the other hand, shall terminate.
The Company and each Purchaser shall consult with each other in issuing any
other press releases with respect to the transactions contemplated hereby, and
neither the Company nor any Purchaser shall issue any such press release nor
otherwise make any such public statement without the prior consent of the
Company, with respect to any press release of any Purchaser, or without the
prior consent of each Purchaser, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or Trading Market, without
the prior written consent of such Purchaser, except (a) as required by federal
securities law in connection with the filing of final Transaction Documents with
the Commission and (b) to the extent such disclosure is required by law or
Trading Market regulations, in which case the Company shall provide the
Purchasers with prior notice of such disclosure permitted under this clause (b).

 

4.5 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents or under any other agreement between the Company and the Purchasers.

 



25

 

 

4.6 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, which
shall be disclosed pursuant to Section 4.4, the Company covenants and agrees
that neither it, nor any other Person acting on its behalf will provide any
Purchaser or its agents or counsel with any information that constitutes, or the
Company reasonably believes constitutes, material non-public information, unless
prior thereto such Purchaser shall have consented to the receipt of such
information and agreed with the Company to keep such information confidential.
The Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company. To
the extent that the Company delivers any material, non-public information to a
Purchaser without such Purchaser’s consent, the Company hereby covenants and
agrees that such Purchaser shall not have any duty of confidentiality to the
Company, any of its Subsidiaries, or any of their respective officers,
directors, agents, employees or Affiliates, or a duty to the Company, any of its
Subsidiaries or any of their respective officers, directors, agents, employees
or Affiliates not to trade on the basis of, such material, non-public
information, provided that the Purchaser shall remain subject to applicable law.
To the extent that any notice provided pursuant to any Transaction Document
constitutes, or contains, material, non-public information regarding the Company
or any Subsidiaries, the Company shall simultaneously file such notice with the
Commission pursuant to a Current Report on Form 8-K. The Company understands and
confirms that each Purchaser shall be relying on the foregoing covenant in
effecting transactions in securities of the Company.

 

4.7 Use of Proceeds. Except as set forth on Schedule 4.7 attached hereto, the
Company shall use the net proceeds from the sale of the Securities hereunder for
working capital purposes and shall not use such proceeds: (a) for the
satisfaction of any portion of the Company’s debt (other than payment of trade
payables in the ordinary course of the Company’s business and prior practices),
(b) for the redemption of any Common Stock or Common Stock Equivalents, (c) for
the settlement of any outstanding litigation or (d) in violation of FCPA or OFAC
regulations.

 

4.8 Indemnification of Purchasers. Subject to the provisions of this Section
4.8, the Company will indemnify and hold each Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) a material breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is solely based upon a material breach
of such Purchaser Party’s representations, warranties or covenants under the
Transaction Documents or any agreements or understandings such Purchaser Party
may have with any such stockholder or any violations by such Purchaser Party of
state or federal securities laws or any conduct by such Purchaser Party which is
finally judicially determined to constitute fraud, gross negligence or willful
misconduct). If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Purchaser Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Purchaser Party. Any Purchaser Party shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Purchaser Party except to the extent that (x) the employment
thereof has been specifically authorized by the Company in writing, (y) the
Company has failed after a reasonable period of time to assume such defense and
to employ counsel or (z) in such action there is, in the reasonable opinion of
counsel, a material conflict on any material issue between the position of the
Company and the position of such Purchaser Party, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel. The Company will not be liable to any Purchaser Party
under this Agreement (1) for any settlement by a Purchaser Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed; or (2) to the extent, but only to the extent that a loss,
claim, damage or liability is attributable to any Purchaser Party’s breach of
any of the representations, warranties, covenants or agreements made by such
Purchaser Party in this Agreement or in the other Transaction Documents. The
indemnification required by this Section 4.8 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Purchaser Party against the Company or others and any liabilities the Company
may be subject to pursuant to law.

 



26

 

 

4.9 Reservation of Common Stock. As of the date hereof, the Company has reserved
and the Company shall continue to reserve and keep available at all times, free
of preemptive rights, a sufficient number of shares of Common Stock for the
purpose of enabling the Company to issue Shares pursuant to this Agreement and
Warrant Shares pursuant to any exercise of the Warrants.

 

4.10 Listing of Common Stock. The Company hereby agrees to use commercially
reasonable efforts to maintain the listing or quotation of the Common Stock on
the Trading Market on which it is currently listed, and concurrently with the
Closing, the Company shall apply to list or quote all of the Shares and Warrant
Shares on such Trading Market and promptly secure the listing of all of the
Shares and Warrant Shares on such Trading Market. The Company further agrees, if
the Company applies to have the Common Stock traded on any other Trading Market,
it will then include in such application all of the Shares and Warrant Shares,
and will take such other action as is necessary to cause all of the Shares and
Warrant Shares to be listed or quoted on such other Trading Market as promptly
as possible. The Company will then use commercially reasonable efforts to
continue the listing and trading of its Common Stock on such other Trading
Market and will comply in all respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of such other Trading Market. The
Company agrees to use commercially reasonable efforts to maintain the
eligibility of the Common Stock for electronic transfer through the Depository
Trust Company or another established clearing corporation, including, without
limitation, by timely payment of fees to the Depository Trust Company or such
other established clearing corporation in connection with such electronic
transfer.

 

4.11 Reserved.

 



27

 

 

4.12 Subsequent Equity Sales.

 

(a) From the date hereof until 15 days after the Closing Date, neither the
Company nor any Subsidiary shall issue, enter into any agreement to issue or
announce the issuance or proposed issuance of any shares of Common Stock or
Common Stock Equivalents.

 

(b) Notwithstanding the foregoing, this Section 4.12 shall not apply in respect
of an Exempt Issuance.

 

4.13 Equal Treatment of Purchasers. No consideration (including any modification
of any Transaction Document) shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of the Transaction
Documents unless the same consideration is also offered to all of the parties to
such Transaction Documents. For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by the Company and
negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.

 

4.14 Certain Transactions and Confidentiality. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that neither it nor any Affiliate
acting on its behalf or pursuant to any understanding with it will execute any
purchases or sales, including Short Sales of any of the Company’s securities
during the period commencing with the execution of this Agreement and ending at
such time that the transactions contemplated by this Agreement are first
publicly announced pursuant to the initial press release as described in Section
4.4.  Each Purchaser, severally and not jointly with the other Purchasers,
covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company pursuant to the initial press
release as described in Section 4.4, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Disclosure Schedules.  Notwithstanding the
foregoing, and notwithstanding anything contained in this Agreement to the
contrary, the Company expressly acknowledges and agrees that (i) no Purchaser
makes any representation, warranty or covenant hereby that it will not engage in
effecting transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the initial press release as described in Section 4.4, (ii) no
Purchaser shall be restricted or prohibited from effecting any transactions in
any securities of the Company in accordance with applicable securities laws from
and after the time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the initial press release as described in
Section 4.4 and (iii) no Purchaser shall have any duty of confidentiality or
duty not to trade in the securities of the Company to the Company or its
Subsidiaries after the issuance of the initial press release as described in
Section 4.4.  Notwithstanding the foregoing, in the case of a Purchaser that is
a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Securities covered by
this Agreement.

 



28

 

 

4.15 Reserved.

 

4.16 Exercise Procedures. The form of Notice of Exercise included in the
Warrants set forth the totality of the procedures required of the Purchasers in
order to exercise the Warrants. No additional legal opinion, other information
or instructions shall be required of the Purchasers to exercise their Warrants.
Without limiting the preceding sentences, no ink-original Notice of Exercise
shall be required, nor shall any medallion guarantee (or other type of guarantee
or notarization) of any Notice of Exercise form be required in order to exercise
the Warrants. The Company shall honor exercises of the Warrants and shall
deliver Warrant Shares in accordance with the terms, conditions and time periods
set forth in the Transaction Documents.

 

ARTICLE V.
MISCELLANEOUS

 

5.1 Termination.  This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated on or before the
fifth (5th) Trading Day following the date hereof; provided, however, that no
such termination will affect the right of any party to sue for any breach by any
other party (or parties).

 

5.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees (including, without limitation, any fees required for same-day
processing of any instruction letter delivered by the Company and any exercise
notice delivered by a Purchaser), stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Purchasers.

 

5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, the Prospectus and the Prospectus Supplement, contain the
entire understanding of the parties with respect to the subject matter hereof
and thereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such documents, exhibits and schedules.

 

5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number or
email attachment at the email address as set forth on the signature pages
attached hereto at or prior to 5:30 p.m. (New York City time) on a Trading Day,
(b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number or email
attachment at the email address as set forth on the signature pages attached
hereto on a day that is not a Trading Day or later than 5:30 p.m. (New York City
time) on any Trading Day, (c) the second (2nd)Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service or (d)
upon actual receipt by the party to whom such notice is required to be given.
The address for such notices and communications shall be as set forth on the
signature pages attached hereto. To the extent that any notice provided pursuant
to any Transaction Document constitutes, or contains, material, non-public
information regarding the Company or any Subsidiaries, the Company shall
simultaneously file such notice with the Commission pursuant to a Current Report
on Form 8-K.

 



29

 

 

5.5 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and Purchasers which purchased at least 50.1% in
interest of the Shares based on the initial Subscription Amounts hereunder or,
in the case of a waiver, by the party against whom enforcement of any such
waived provision is sought, provided that if any amendment, modification or
waiver disproportionately and adversely impacts a Purchaser (or group of
Purchasers), the consent of such disproportionately impacted Purchaser (or group
of Purchasers) shall also be required. No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right. Any proposed amendment or waiver that
disproportionately, materially and adversely affects the rights and obligations
of any Purchaser relative to the comparable rights and obligations of the other
Purchasers shall require the prior written consent of such adversely affected
Purchaser. Any amendment effected in accordance with this Section 5.5 shall be
binding upon each Purchaser and holder of Securities and the Company.

 

5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchasers.”

 

5.8 No Third-Party Beneficiaries. The Placement Agent shall be the third party
beneficiary of the representations and warranties of the Company in Section 3.1
and the representations and warranties of the Purchasers in Section 3.2. This
Agreement is intended for the benefit of the parties hereto and their respective
successors and permitted assigns and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person, except as otherwise set forth
in Section 4.8 and this Section 5.8.

 



30

 

 

5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Action or Proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such Action or Proceeding is improper or is
an inconvenient venue for such Proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
Action or Proceeding by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by law. If any party shall commence an
Action or Proceeding to enforce any provisions of the Transaction Documents,
then, in addition to the obligations of the Company under Section 4.8, the
prevailing party in such Action or Proceeding shall be reimbursed by the
non-prevailing party for its reasonable attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
Action or Proceeding.

 

5.10 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities.

 

5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

5.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 



31

 

 

5.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of an exercise of a Warrant, the
applicable Purchaser shall be required to return any shares of Common Stock
subject to any such rescinded exercise notice concurrently with the return to
such Purchaser of the aggregate exercise price paid to the Company for such
shares and the restoration of such Purchaser’s right to acquire such shares
pursuant to such Purchaser’s Warrant (including, issuance of a replacement
warrant certificate evidencing such restored right).

 

5.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.

 

5.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any Action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

5.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 



32

 

 

5.17 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
Proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. For reasons of administrative convenience only, each Purchaser and
its respective counsel have chosen to communicate with the Company through the
legal counsel of the Placement Agent. The legal counsel of the Placement Agent
does not represent any of the Purchasers and only represents the Placement
Agent. The Company has elected to provide all Purchasers with the same terms and
Transaction Documents for the convenience of the Company and not because it was
required or requested to do so by any of the Purchasers. It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Transaction Document is between the Company and a Purchaser, solely,
and not between the Company and the Purchasers collectively and not between and
among the Purchasers.

 

5.18 Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

 

5.19 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

5.20 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

 

5.21 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

(Signature Pages Follow)

 



33

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 



Helios and Matheson Analytics Inc.

  Address for Notice:       By:   Fax: (305) 402-2226   Name: Theodore
Farnsworth   E-mail: ted@hmny.com   Title: Chief Executive Officer    

 

With a copy to (which shall not constitute notice): 

 

Kevin Friedmann

Greenberg Traurig, LLP

1840 Century Park East, Suite 1900

Los Angeles, CA 90067-2121

Fax: (310) 586-7800

E-mail: friedmannk@gtlaw.com

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

 

 

 

[PURCHASER SIGNATURE PAGES TO HMNY SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: _____________________________________________________________

 

Signature of Authorized Signatory of
Purchaser:_______________________________________

 

Name of Authorized Signatory:
____________________________________________________

 

Title of Authorized Signatory:
_____________________________________________________

 

Email Address of Authorized Signatory:
_____________________________________________

 

Facsimile Number of Authorized Signatory:
___________________________________________

 

Address for Notice to Purchaser:    

 

Address for Delivery of Warrants to Purchaser (if not same as address for
notice):

 

 

DWAC for Shares:

 

Common Unit Subscription Amount: $_______________________

 

Common Units: _________________

 

Shares: _______________________

 

Series C Warrant Shares: ________________________

 

Series D Warrant Shares: ________________________

 

Series E Warrant Shares: ________________________

 

Pre-Funded Unit Subscription Amount: $____________

 

Pre-Funded Units: __________________

 

Pre-Funded Warrant Shares: ______________

 

EIN Number:____________________________

 

☐ Notwithstanding anything contained in this Agreement to the contrary, by
checking this box (i) the obligations of the above-signed to purchase the
securities set forth in this Agreement to be purchased from the Company by the
above-signed, and the obligations of the Company to sell such securities to the
above-signed, shall be unconditional and all conditions to Closing shall be
disregarded, (ii) the Closing shall occur by the first (1st) Trading Day
following the date of this Agreement and (iii) any condition to Closing
contemplated by this Agreement (but prior to being disregarded by clause (i)
above) that required delivery by the Company or the above-signed of any
agreement, instrument, certificate or the like or purchase price (as applicable)
shall no longer be a condition and shall instead be an unconditional obligation
of the Company or the above-signed (as applicable) to deliver such agreement,
instrument, certificate or the like or purchase price (as applicable) to such
other party on the Closing Date.

 

[SIGNATURE PAGES CONTINUE]

 

 

 

 



 





 



 



 

 

 

DISCLOSURE SCHEDULES TO THE

 

SECURITIES PURCHASE AGREEMENT

 

 

 



 















 



These Disclosure Schedules are being delivered by Helios and Matheson Analytics
Inc., a Delaware corporation (the “Company”), to each purchaser identified on
the signature pages to that certain Securities Purchase Agreement, dated January
15, 2019 (as may be amended from time to time, the “Agreement”). Capitalized
terms used herein, but not defined herein, shall have the respective meanings
ascribed thereto in the Agreement.

 

The inclusion of any information in these Disclosure Schedules shall not be
deemed to be an admission or evidence of the materiality of such information,
nor shall it establish a standard of materiality for any purpose whatsoever.
Matters reflected in these Disclosure Schedules are not necessarily limited to
matters required by the Agreement to be disclosed in these Disclosure Schedules.
Neither the specification of any dollar amount in the representations and
warranties contained in the Agreement nor the inclusion of any specific item in
these Disclosure Schedules is intended to imply that such amounts, higher or
lower amounts, the items so included or other items, are or are not material,
and no party to the Agreement shall use the fact of the setting of such amounts
or the fact of the inclusion of any such item in these Disclosure Schedules in
any dispute or controversy between the parties as to whether any obligation,
item or matter is or is not material, or may constitute an event or condition
which could be considered to have a Material Adverse Effect.

 

No disclosure in these Disclosure Schedules relating to any possible or alleged
breach or violation of any law or contract shall be construed as an admission or
indication that any such breach or violation exists or has actually occurred. In
disclosing the information in these Disclosure Schedules, each of the Company
and its Subsidiaries expressly does not waive any attorney-client privilege
associated with such information or any protection afforded by the work-product
doctrine with respect to any of the matters disclosed or discussed herein.
References in these Disclosure Schedules to any contract or other agreement,
whether or not binding, include references to such contract’s or other
agreement’s exhibits, annexes and schedules.

 

 

 

 

Schedule 3.1(a)

 

Subsidiaries



 

(1)Helios and Matheson Global Services Private Limited, a corporation
incorporated under the laws of India (“Helios India”), of which the Company owns
99.99% of the outstanding equity and voting power.

 

(2)Zone Technologies, Inc., a Nevada corporation (“Zone”), which is a wholly
owned subsidiary of the Company.

 

(3)HMNY Zone Loan LLC, a Delaware limited liability company (“NewSub”), which is
a wholly owned subsidiary of the Company.

 

(4)MoviePass Inc., a Delaware corporation (“MoviePass”), of which the Company
owns 91.8% of the outstanding shares of common stock (excluding options and
warrants of MoviePass).

 

(5)MoviePass Ventures, LLC, a Delaware limited liability company, which is a
wholly owned subsidiary of the Company.

 

(6)MoviePass Air LLC, a Delaware limited liability company, which is a wholly
owned subsidiary of the Company.

 

(7)MoviePass Entertainment Holdings Inc., a Delaware corporation, which is a
wholly owned subsidiary of the Company.

 

(8)MoviePass Films LLC, a Delaware limited liability company (“MoviePass
Films”), of which the Company owns 51% of its outstanding membership interests.

 

(9)10 Minutes Gone, LLC, a Delaware limited liability company, which is a wholly
owned subsidiary of MoviePass Films.

 

(10)Georgia Film Fund 79, LLC, a Delaware limited liability company, which is a
wholly owned subsidiary of 10 Minutes Gone, LLC.



 

The items set forth on Schedule 3.1(o) of these Disclosure Schedules are
incorporated herein by reference.

 

2

 



 

Schedule 3.1(g)

 

Capitalization



 

As of the date hereof, the authorized capital stock of the Company consists of
(A) 5,000,000,000 shares of Common Stock, of which 1,668,208,926 shares are
issued and outstanding as of January 10, 2019, and (B) 2,000,000 shares of
preferred stock, $0.01 par value, of which 20,500 shares of the Company’s Series
A Preferred Stock, $0.01 par value, are issued and outstanding as of the date
hereof.

 



Name of Affiliate 
Common Stock
Amount and Nature of Beneficial Ownership(1)  Named Executive Officers and
Directors      Theodore Farnsworth     9,960(2) Stuart Benson   -(3)
Muralikrishna Gadiyaram     9,294 (4) Prathap Singh     160 (5) Gavriel Ralbag 
   160 (5)

 



(1) Unless otherwise noted, each person named in the table below has sole voting
and investment power with regard to all shares beneficially owned, subject to
applicable community property laws.   (2) This amount includes 1,000 shares of
Common Stock issuable within 60 days of December 5, 2018, subject to entry into
applicable award agreements.  This amount does not include 8,213 shares of
Common Stock that have been approved for issuance to Mr. Farnsworth in
conjunction with the execution of his employment agreement, but have not yet
been approved by the Company’s stockholders, as required by Nasdaq Listing Rule
5635(c). (3) Does not include 4,000 shares of Common Stock that have been
approved for issuance to Mr. Benson in conjunction with the execution of his
employment agreement, but have not yet been approved by the Company’s
stockholders, as required by Nasdaq Listing Rule 5635(c). (4) Includes (i) 2,750
shares held by Helios & Matheson Information Technology Ltd. and (ii) 3,544
shares held by Helios Matheson Inc., over which Mr. Gadiyaram holds shared
voting and investment control. (5) Each of the Company’s independent directors
received a grant of 160 shares as payment for services rendered as a director
during 2017.  The shares of Common Stock have not yet been issued.

 



3

 

 

(1)On October 4, 2018, the Company entered into that certain October 2018
Amendment and Exchange Agreement with Hudson Bay Master Fund Ltd. (the “October
Exchange Agreement”), pursuant to which Hudson Bay Master Fund Ltd. has the
right to participate in the transactions contemplated by the Transaction
Documents. The Company incorporates herein by reference the information included
at Item 1.01 of, and Exhibit 10.1 to, the Current Report on Form 8-K filed with
the Securities and Exchange Commission on October 4, 2018.

 

(2)As partial payment for services received from Palladium Capital Advisors, LLC
(“Palladium”), the Company has issued to Palladium warrants to purchase up to
29,364 shares of Common Stock.

 

(3)The Company has issued in public offerings in December 2017, February 2018
and April 2018, warrants to purchase up to 50,886 shares of Common Stock.

 

(4)The Company has issued to Oath Inc. warrants to purchase up to 10,201 shares
of Common Stock.

 

(5)MoviePass has issued outstanding options exercisable for an aggregate amount
of 68,205,603 shares of common stock of MoviePass.

 

(6)There are 16,000 shares of Common Stock issuable to MoviePass upon receipt of
stockholder approval and unrestricted conversion of the convertible promissory
note in the principal amount of $12 million that the Company issued to MoviePass
upon the closing of the Securities Purchase Agreement, dated August 15, 2017,
between the Company and MoviePass.

 

(7)On April 15, 2018, the Company’s Board of Directors authorized the issuance
of 2,000 shares of common stock to Helios & Matheson Information Technology
Ltd., an Indian corporation and former parent company of the Company (“HMIT”),
in consideration for a 12-month lockup agreement on all of HMIT’s shares ending
April 15, 2019.



 

(8)The Company’s Board of Directors authorized the issuance of 18,545 shares of
Common Stock to various directors, officers, employees and consultants for
services rendered to the Company.

 

(9)On April 19, 2018, the Company entered into an underwriting agreement with
Canaccord Genuity Inc. pursuant to which the Company agreed to issue and sell to
the underwriters in a best-efforts underwritten public offering of up to
approximately $30 million in gross proceeds of securities of the Company
including (A) 10,500,000 Series A-2 units, with each Series A-2 unit consisting
of (i) one share of the Company’s common stock, and (ii) one Series A-2 warrant
to purchase one share of common stock (the “Series A-2 Warrants”) and (B)
500,000 Series B-2 units, with each Series B-2 unit consisting of (i) one share
of the Company’s common stock, and (ii) one Series B-2 warrant to purchase one
share of common stock. The Series A-2 Warrants also include “full ratchet”
anti-dilution protection provisions, which provide that if the Company issues
any shares of common stock at a price less than the then current exercise price
of the Series A-2 Warrants, or if the Company issues any securities convertible
into, or exercisable, or exchangeable for, shares of common stock with an
exercise or conversion price less than the then current exercise price of the
Series A-2 Warrants, then the exercise price of the Series A-2 Warrants will
automatically be reduced to the issuance price of the new shares of common stock
or the exercise or conversion price of the warrants, options or other
convertible or exchangeable securities. The Company incorporates herein by
reference the information included at Item 1.01 of the Current Report on Form
8-K filed with the Securities and Exchange Commission on April 19, 2018.

 



4

 



  

(10)On October 4, 2018, pursuant to the October Exchange Agreement, the Company
issued to Hudson Bay Master Fund Ltd. a Senior Note in an aggregate principal
amount of approximately $20.4 million, which contains redemption or similar
provision, and a participation right by Hudson Bay Master Fund Ltd. The Company
incorporates herein by reference the information included at Item 1.01 of, and
Exhibit 4.1 to, the Current Report on Form 8-K filed with the Securities and
Exchange Commission on October 4, 2018.

 

(11)On December 18, 2018, pursuant to December 2018 Amendment and Exchange
Agreements between the Company and each of certain institutional investors, the
Company issued Series B Senior Notes to such institutional investors in an
aggregate principal amount of approximately $11.3 million, which contain
redemption or similar provisions. The Company incorporates herein by reference
the information included at Item 1.01 of, and Exhibit 4.1 to, the Current Report
on Form 8-K filed with the Securities and Exchange Commission on December 18,
2018.

 

(12)On June 21, 2018, the Company issued 20,500 shares of Series A Preferred
Stock, par value $0.01, of the Company, and such shares of Series A Preferred
Stock contain redemption or similar provisions. The Company incorporates herein
by reference the information included at Item 1.01 of, and Exhibit 3.1 to, the
Current Report on Form 8-K filed with the Securities and Exchange Commission on
June 21, 2018.

 



5

 



 



Schedule 3.1(i)

 

Material Changes; Undisclosed Events; Liabilities or Developments



 

The items set forth on Schedule 3.1(r) of these Disclosure Schedules related to
the issuances of equity securities to any officer, director or affiliate are
incorporated herein by reference.



 

On January 11, 2019, MoviePass Entertainment Holdings Inc. confidentially
submitted a Draft Registration Statement on Form DRS to the Commission.

 

6

 



 

Schedule 3.1(j)

 

Litigation



 

(1)On August 2, 2018, Jeffrey Chang, acting on behalf of himself and a putative
class of persons who purchased or otherwise acquired the Company’s common stock
between August 15, 2017, and July 26, 2018, filed a class action complaint in
the U.S. District Court for the Southern District of New York against the
Company and two of its executive officers, Theodore Farnsworth and Stuart
Benson. Jeffrey Chang v. Helios and Matheson Analytics Inc., et. al., Case No.
1:18-cv-6965. On August 13, 2018, Jeffrey Braxton, acting on behalf of himself
and a putative class of persons who purchased or otherwise acquired the
Company’s common stock between August 15, 2017, and July 26, 2018, filed a class
action complaint in the U.S. District Court for the Southern District of New
York against the Company and two of its executive officers, Theodore Farnsworth
and Stuart Benson. Jeffrey Braxton v. Helios and Matheson Analytics, Inc. et
al., Case No. 1:18-cv-07242-UA. On November 16, 2018, the Court consolidated the
two actions, appointed a group as lead plaintiffs and appointed Levi & Korsinsky
as lead counsel for the putative class. On January 4, 2019, the lead plaintiffs
filed a consolidated amended complaint against the Company, Theodore Farnsworth,
Stuart Benson, and Mitchell Lowe (the “Consolidated Complaint”). The complaint
alleges, among other things, that the Company’s statements to the market were
materially false or misleading because the Company allegedly represented that it
would continue to experience substantial growth, and that its business model was
sustainable. The plaintiffs assert claims under Sections 10(b) and 20(a) of the
Exchange Act and Rule 10b-5.

 

(2)On September 20, 2018, Yu Chen, a purported stockholder of the Company, filed
a complaint in the Supreme Court of the State of New York, County of New York,
Index No. 654686/2018, derivatively on behalf of the Company against Theodore
Farnsworth, Stuart Benson, Muralikrishna Gadiyaram, Prathap Singh, Gavriel
Ralbag, and Carl Schramm, and the Company as a nominal defendant. The complaint
alleges claims for breach of fiduciary duty and unjust enrichment against the
individual defendants. The plaintiff has agreed to stay the action pending a
decision on an anticipated motion to dismiss the Consolidated Complaint.

 

(3)On February 23, 2018, MoviePass filed a patent infringement complaint against
Sinemia, Inc. in United States District Court, Central District of California.
The complaint asserts infringement of two U.S. patents, U.S. Patent Nos.
8,484,133 (“Secure targeted personal buying/selling method and system”) and
8,612,325 (“Automatic authentication and funding method”) by Sinemia, Inc.’s
movie-ticket subscription service. MoviePass’ complaint requests damages and an
injunction. On October 29, 2018, Sinemia, Inc. filed a motion to dismiss
MoviePass’ complaint, and the parties are awaiting the court’s decision with
respect to such motion.

 



7

 



 

(4)On November 21, 2018, Jackie Tabas and Katherine Rosenberg-Wohl, acting on
behalf of themselves and all others similarly situated, filed a class action
complaint in the U.S. District Court for the Northern District of California
against MoviePass, the Company and three of their executive officers, Theodore
Farnsworth, Stuart Benson and J. Mitchell Lowe (the “November 21, 2018
Complaint”). Jackie Tabas and Katherine Rosenberg-Wohl v. MoviePass Inc., et.
al., Case No. 3:18-cv-7087. The November 21, 2018 Complaint alleges, among other
things, breach of contract by MoviePass, failure to disclose certain terms of
service under Section 17602 of the California Business and Professions Code, and
violations of the California Consumers Legal Remedies Act, the California False
Advertising Law, the California Unfair Competition Law and the Racketeer
Influenced and Corrupt Organizations Act. The November 21, 2018 Complaint also
alleges claims of quantum meruit and unjust enrichment and inducement to breach
contracts.

 

(5)The Company has received demand letters dated February 23, 2017 and March 9,
2017 on behalf of certain minority stockholders. There has been no further
correspondence.



 

(6)The Company maintains an e-mail address for investors who wish to contact the
Company. The Company has received emails from alleged shareholders complaining
about the decline in the market price of the Common Stock.

 

(7)On December 19, 2018, the Company received a written notice from the Nasdaq
Listing Qualifications Department (the “Staff”) that the Company has not
regained compliance with the minimum bid price requirement for continued listing
on The Nasdaq Capital Market pursuant to Nasdaq Listing Rule 5550(a)(2). As a
result, Nasdaq has determined that unless the Company timely requests an appeal
of such determination before the Nasdaq Hearings Panel (the “Panel”), the
Company’s common stock will be scheduled for delisting from The Nasdaq Capital
Market and will be suspended at the opening of business on December 28, 2018,
and a Form 25-NSE will be filed with the Securities and Exchange Commission,
which will remove the Company’s securities from listing and registration on The
Nasdaq Capital Market. In accordance with Nasdaq’s procedures, the Company
appealed the Staff’s determination by requesting a hearing before the Panel (the
“Hearing”) to seek continued listing. This hearing request automatically stays
the suspension of the Company’s securities and the filing of a Form 25-NSE
pending the Panel’s decision. Nasdaq has informed the Company that the Hearing
is scheduled to take place on January 31, 2018.

 

8

 



 

Schedule 3.1(k)

 

Labor Disputes



 

The Company and its Subsidiaries have terminated certain employees and certain
employees have terminated their employment. Negotiations over severance and
release agreements are ongoing with certain former employees. There can be no
assurance that a severance and release agreement will be reached with each
terminated employee, and therefore labor disputes may exist with respect to
terminated employees who do not execute a severance and release agreement.

 

9

 



 

Schedule 3.1(o)

 

Title to Assets



 

The Company and its Subsidiaries have incurred the following Liens:

 

Debtor  Secured Party(ies)  Filing Jurisdiction  Filing Number  Filing Date 
Status Company  Ionic Ventures LLC  SOS Delaware  Initial: 2018 4374316* 
06/26/2018  Active Company  Hudson Bay Master Fund Ltd  SOS Delaware  Initial:
2018 4374423*  06/26/2018  Active Company  Empery Tax Efficient, LP  SOS
Delaware  Initial: 2018 4374506*  06/26/2018  Active Company  Empery Tax
Efficient II, LP  SOS Delaware  Initial: 2018 4374571*  06/26/2018  Active
Company  Empery Asset Master, Ltd  SOS Delaware  Initial: 2018 4374647* 
06/26/2018  Active Company  Discover Growth Fund  SOS Delaware  Initial: 2018
4374662*  06/26/2018  Active Company  Alto Opportunity Master Fund, SPC –
Segregated Master Portfolio B  SOS Delaware  Initial: 2018 4374753*  06/26/2018 
Active Company  Hudson Bay Master Fund Ltd  SOS Delaware  Initial: 2018
0584710*  01/25/2018  Active Company  Hudson Bay Master Fund Ltd  SOS Delaware 
Initial: 2017 7453105*  11/09/2017  Active Company  CVT Investments, Inc.  SOS
Delaware  Initial: 2017 7453345*  11/09/2017  Active Company  Discover Growth
Fund  SOS Delaware  Initial: 2017 7453725*  11/09/2017  Active Company  Empery
Asset Master, Ltd  SOS Delaware  Initial: 2017 7454087*  11/09/2017  Active
Company  Empery Tax Efficient II, LP  SOS Delaware  Initial: 2017 7454319* 
11/09/2017  Active Company  Empery Tax Efficient, LP  SOS Delaware  Initial:
2017 7454392*  11/09/2017  Active Company  Alto Opportunity Master Fund, SPC –
Segregated Master Portfolio B  SOS Delaware  Initial: 2017 7454558*  11/09/2017 
Active MoviePass  Employment Development Department  SOS California  Initial:
177620328490  12/06/2017  Active MoviePass  Company  SOS Delaware  Initial: 2017
7861026  11/28/2017  Active MoviePass Films  SMC Specialty Finance, LLC  SOS
Delaware  Initial: 2018 7700566  11/07/2018  Active MoviePass Films  City
National Bank  SOS Delaware  Initial: 2018 6299503  09/12/2018  Active
MoviePass  State of California  Sacramento County Court (RD), California 
Initial: 201810220104  10/22/2018  Active MoviePass  City of New York  New York 
Initial: 3764255  08/28/2018  Active MoviePass  State of California  Sacramento
County Court (RD), California  Initial: 201709070301  09/07/2017  Active
MoviePass  State of California  Sacramento County Court (RD), California 
Initial: 201707110234  07/11/2017  Active MoviePass  West World Media LLC  New
York Civil Court of the City of New York  Initial: CV00768914NY  05/22/2014 
Active Georgia Film Fund 79, LLC  Screen Actors Guild-American Federation of
Television and Radio Artists  SOS Delaware  Initial: 2018 5862087  08/24/2018 
Active Georgia Film Fund 79, LLC  City National Bank  SOS Delaware  Initial:
2018 5114307  07/25/2018  Active 10 Minutes Gone, LLC  Film Finances, Inc.  SOS
Delaware  Initial: 2018 6405571  09/17/2018  Active 10 Minutes Gone, LLC 
Grindstone Entertainment Group, LLC  SOS Delaware  Initial: 2018 5975442 
08/29/2018  Active 10 Minutes Gone, LLC  Screen Actors Guild – American
Federation of Television and Radio Artists  SOS Delaware  Initial: 2018 5861998 
08/24/2018  Active 10 Minutes Gone, LLC
Ten Minutes Gone, LLC  City National Bank  SOS Delaware  Initial: 2018 5114323
Amendment: 2018 6264358  07/25/2018  Active

 

*These Liens were filed against the Company’s interest in certain secured
promissory notes issued by the applicable secured party in favor of the Company
(the “Investor Notes”), and secured certain obligations of the Company under
convertible promissory notes issued by the Company to the applicable secured
party (the “Convertible Notes”). All of the Investor Notes and the Convertible
Notes have been cancelled. As a result, the Company intends to file a
termination statement to terminate these Liens.

 

In addition, MoviePass Films and its subsidiaries incur Liens in the ordinary
course of their respective businesses for the purposes of obtaining production
financing of their films.

 

10

 



 

Schedule 3.1(r)

 

Transactions with Affiliates



 

(1)On April 15, 2018, the Company’s Board of Directors authorized the issuance
of 2,000 shares of common stock to HMIT, in consideration for a 12-month lockup
agreement on all of HMIT’s shares ending April 15, 2019.

 

(2)Since October 1, 2017, the Company has been paying the rent on an apartment
in New York City for Mr. Farnsworth, a resident of Florida. In 2017, the amount
of rent paid totaled $17,550.

 

(3)On August 10, 2017, the Company’s Board of Directors approved the issuance of
2,000 shares of the Company’s common stock to each of Mr. Gadiyaram and Mr.
Farnsworth. The Company’s stockholders approved the issuance of the shares on
October 27, 2017. The shares became fully earned on December 11, 2017, upon the
closing of the acquisition of the majority stake in MoviePass.

 

(4)On January 20, 2017, the Company’s Board of Directors approved individual
employee benefit plans (the “Executive Plans”) for Theodore Farnsworth, Pat
Krishnan and Muralikrishna Gadiyaram. Pursuant to the Executive Plans, the
Company has agreed to issue 1,000 unregistered shares of common stock to each of
these individuals as a bonus for exceptional services provided in connection
with the Company’s merger transaction with Zone. The Company incorporates herein
by reference the information included at Item 1.01 of the Current Report on Form
8-K filed with the Securities and Exchange Commission on January 23, 2017.

(5)In the fiscal years ended December 31, 2016 and 2015, both the Company and
Helios India received services and/or provided services to subsidiaries of HMIT,
including Jayamaruthi Software Systems Pvt. Ltd., Maruthi Consulting Inc. and
Helios and Matheson IT (Bangalore) Ltd. During the period from January 1, 2017
through April 30, 2017, the Company reimbursed Maruthi Consulting Inc. for
health insurance premiums in the amount of $1,561.37.

 

(6)The Company determined to provide for a reserve in its September 30, 2015 and
December 31, 2015 financial statements in the amount of $2.3 million due to an
uncertainty relating to the ability of its former parent, HMIT, to (i) return
the security deposit held by HMIT in connection with a memorandum of
understanding entered into in September 2010 and (ii) pay approximately $344,000
in reimbursable expenses and advances pursuant to a professional service
agreement entered into in August 2014. On January 21, 2016, HMIT became subject
to a liquidation order by an Indian court resulting from creditors’ claims
against HMIT. On February 15, 2016, the High Court of Judicature at Madras
(Civil Appellate Jurisdiction) issued an order of interim stay of the
liquidation order. HMIT continues to await a decision from the High Court of
Judicature relating to this matter. If HMIT becomes subject to liquidation, the
Company would likely not be able to collect the full amounts reserved by the
Company.



 

11

 



 

Schedule 3.1(z)

 

No Integrated Offerings

 

While the following offerings are more than six months old, Nasdaq may consider
other factors in determining whether such offerings should be integrated with
the current offering:

 

(1)On June 28, 2018, the Company entered into separate June 2018 Amendment and
Exchange Agreements with the holders of certain warrants to purchase shares of
Common Stock for the purpose of exchanging outstanding warrants to purchase an
aggregate of 26,609,269 shares of Common Stock (the “Exchanged Warrants”) for an
aggregate of 22,617,879 shares of Common Stock (collectively, the “Exchange
Shares”), based on a ratio of 0.85 Exchange Shares for each warrant share. As a
result, the Exchanged Warrants have been cancelled. The Company incorporates
herein by reference the information included at Item 1.01 of the Current Report
on Form 8-K filed with the Securities and Exchange Commission on June 29, 2018.

 

(2)On June 26, 2018, pursuant to the Securities Purchase Agreement, dated as of
June 21, 2018 (the “June SPA”), by and between the Company and the institutional
investors party to the June SPA, the Company completed the sale and issuance of
20,500 shares of Series A Preferred Stock of the Company and Series B-2 senior
convertible notes in the aggregate principal amount of $164,000,000 (which
includes an approximate 15.0% original issue discount) (the “June Convertible
Notes”), for total consideration consisting of an aggregate cash payment to the
Company of $20,500,000 and secured promissory notes payable by such
institutional investors to the Company (the “Investor Notes”) in the aggregate
principal amount of $139,400,000. The Company incorporates herein by reference
the information included at Item 1.01 of the Current Report on Form 8-K filed
with the Securities and Exchange Commission on June 26, 2018. As of the date
hereof, all of the June Convertible Notes and the Investor Notes have been
cancelled.



 

12

 



 

Schedule 3.1(aa)

 

Indebtedness



 

(1)On October 4, 2018, pursuant to the October Exchange Agreement, the Company
issued to Hudson Bay Master Fund Ltd. a Senior Note in an aggregate principal
amount of approximately $20.4 million. The Company incorporates herein by
reference the information included at Item 1.01 of, and Exhibit 4.1 to, the
Current Report on Form 8-K filed with the Securities and Exchange Commission on
October 4, 2018.

 

(2)On December 18, 2018, pursuant to December 2018 Amendment and Exchange
Agreements between the Company and each of certain institutional investors, the
Company issued Series B Senior Notes to such institutional investors in an
aggregate principal amount of approximately $11.3 million. The Company
incorporates herein by reference the information included at Item 1.01 of, and
Exhibit 4.1 to, the Current Report on Form 8-K filed with the Securities and
Exchange Commission on December 18, 2018.

 

(3)On December 11, 2017, the Company issued to MoviePass a subordinated
convertible promissory note in the principal amount of $12 million which will
convert automatically, upon the Company’s receipt of approval from its
stockholders in accordance with Nasdaq Listing Rule 5635, into 16,000
unregistered shares of the Company’s common stock. On December 11, 2017, the
Company also issued to MoviePass a promissory note in the principal amount of $5
million. The Company incorporates by reference the information included at Item
1.01 of the Current Report on Form 8-K filed with the Securities and Exchange
Commission on December 11, 2017.

 

(4)On November 22, 2017, the Company entered into a commercial guaranty in favor
of PayPal, Inc. (“PayPal”) pursuant to which the Company agreed to guarantee the
payment obligations of MoviePass to PayPal under a payment services agreement by
and between PayPal and MoviePass. The Company incorporates by reference the
information included at Item 1.01 of the Current Report on Form 8-K filed with
the Securities and Exchange Commission on November 24, 2017.

 

(5)Zone issued a promissory note to NewSub, dated September 7, 2016, as amended
by the Amendment dated October 25, 2016, in the aggregate principal amount of
$1,113,305. In connection with this indebtedness, a UCC Financing Statement has
been filed in Nevada to reflect NewSub’s security interest in certain collateral
of Zone.

 

(6)The Company has guaranteed the payment obligations of MoviePass to
salesforce.com under that certain Master Subscription Agreement by and between
salesforce.com and MoviePass in the aggregate amount of $860,000.

 

(7)The Company has guaranteed the payment obligations of MoviePass to Zuora,
Inc. under that certain Zuora Master Subscription Agreement, dated July 31,
2018, by and between Zuora, Inc. and MoviePass in the aggregate amount of
$500,000.

 

(8)The Company has guaranteed the payment obligations of MoviePass to Worldpay,
LLC under that certain Bank Card Merchant Agreement by and between Worldpay, LLC
and MoviePass in the aggregate amount of $1,200,000.



 

13

 



 

Schedule 4.7

 

Use of Proceeds



 

The Company will use approximately $1.2 million of the net proceeds from the
sale of the Common Units and Pre-Funded Units to redeem a portion of outstanding
non-convertible senior notes that issued by the Company on October 4, 2018 and
December 18, 2018 (the “Senior Notes”), and the remaining proceeds for general
corporate purposes of the Company and its Subsidiaries and transaction expenses.

 



14

 

  